SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 2, 2014 FEDFIRST FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Maryland 0-54124 25-1828028 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 565 Donner Avenue, Monessen, Pennsylvania 15062 (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant (a)On October 1, 2014, FedFirst Financial Corporation (the “Company”) was notified that the audit practice of ParenteBeard LLC (“ParenteBeard”), its independent registered public accounting firm, was combined with Baker Tilly Virchow Krause, LLP (“Baker Tilly”). On October 1, 2014, ParenteBeard resigned as the auditors of the Company and, with the approval of the Audit Committee of the Company’s Board of Directors, Baker Tilly was engaged as its independent registered public accounting firm. The reports of ParenteBeard regarding the Company’s consolidated financial statements for the fiscal years ended December 31, 2013 and 2012 did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the years ended December 31, 2013 and 2012, and during the interim period from the end of the most recently completed fiscal year through October 1, 2014, the date of resignation, there were no disagreements with ParenteBeard on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of ParenteBeard would have caused it to make reference to such disagreement in its reports. The Company provided ParenteBeard with a copy of this Current Report on Form 8-K prior to its filing with the Securities and Exchange Commission and requested that ParenteBeard furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether it agrees with above statements and, if it does not agree, the respects in which it does not agree. A copy of ParenteBeard’s letter, dated October 2, 2014, is filed as Exhibit 16.1 to this Current Report on Form 8-K and incorporated in this Item 4.01(a) by reference. (b)During the Company’s fiscal years ended December 31, 2013 and 2012 and subsequent interim period preceding the engagement of Baker Tilly, the Company did not consult with Baker Tilly regarding the application of accounting principles to a specific completed or contemplated transaction or regarding the type of audit opinions that might be rendered by Baker Tilly on the Company’s consolidated financial statements, and Baker Tilly did not provide any written or oral advice that was an important factor considered by the Company in reaching a decision as to any such accounting, auditing or financial reporting issue or any matter that was either the subject of a disagreement with ParenteBeard on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure or the subject of a reportable event. Item 9.01Financial Statements and Exhibits (d) Exhibits Number Description Exhibit 16.1 Letter of Concurrence From ParenteBeard LLC Regarding Change in Certifying Accountant SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FEDFIRST FINANCIAL CORPORATION Date:October 2, 2014 By: Patrick G. O’Brien Patrick G. O’Brien President and Chief Executive Officer
